Citation Nr: 9918562	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  97-08 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for left ear 
hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1975 to 
November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
RO that confirmed and continued a previously assigned zero 
percent rating for left ear hearing loss.


REMAND

During the course of the veteran's appeal, the criteria for 
evaluating hearing impairment were revised.  The new criteria 
have been in effect since June 10, 1999.  62 Fed. Reg. 25202-
25210 (May 11, 1999).  According to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court), 
when a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless Congress and/or the VA 
Secretary provide otherwise.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  Because Congress and/or the 
Secretary have not provided otherwise in this particular 
instance, the Board concludes that the veteran should be 
afforded the opportunity to have his claim reviewed under the 
most favorable version of the applicable rating criteria.

The Court has also held that, when the Board proposes to 
address in its decision a question that has not yet been 
addressed by the RO, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question, whether he has been 
given an adequate opportunity to actually submit such 
evidence and argument, and whether the statement of the case 
(SOC) fulfills the regulatory requirements.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. § 19.29 (1998).  
If not, the matter must be remanded to the RO to avoid 
prejudice to the claimant.

The veteran in this case has not yet been notified of the 
change in applicable law.  Because he has not had an 
opportunity to present evidence and/or argument on the 
application of the new versus the old rating criteria, 
because the SOC and supplemental statements of the case 
(SSOC) issued to him did not contain a summary of the new 
criteria, with appropriate citations, and a discussion of how 
the new criteria affect his claim, and because the VA 
examination reports of record do not contain a full 
description of the factors pertaining to both the old and the 
new criteria, the Board will remand the claim to avoid the 
possibility of prejudice.  38 C.F.R. §§ 3.327, 4.2, 19.9 
(1998).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of current or past treatment for 
his service-connected left ear hearing 
loss that has not already been made part 
of the record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1998).

2.  The RO should then schedule the 
veteran for a VA audiological examination 
to assess the current severity of his 
service-connected left ear hearing loss.  
The RO should provide the examiner with a 
copy of the old and new rating criteria 
for evaluating hearing impairment, and 
findings should be made so that both the 
old and the new rating criteria may be 
applied.  The claims folder, with any 
evidence obtained pursuant to the request 
above, must be reviewed by the examiner 
in conjunction with the examination.

3.  The RO should then re-adjudicate the 
claim, to include consideration of VA's 
revised criteria for rating hearing 
impairment.  The RO should determine 
whether the old or new regulations are 
more favorable to the veteran and apply 
those criteria more favorable to him.  If 
the benefit sought is denied, a SSOC 
should be issued.  

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to obtain clarifying information and to comply 
with governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The veteran is free to 
submit evidence and argument during the pendency of this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


